

114 S629 IS: MEND Act
U.S. Senate
2015-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 629IN THE SENATE OF THE UNITED STATESMarch 3, 2015Mr. Portman (for himself, Mr. Brown, Mrs. Fischer, Mrs. McCaskill, Ms. Baldwin, Mr. Kirk, and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo enable hospital-based nursing programs that are affiliated with a hospital to maintain payments
 under the Medicare program to hospitals for the costs of such programs.1.Short titleThis Act may be cited as the Making the Education of Nurses Dependable for Schools Act or the MEND Act.2.Enabling hospital-based nursing programs that are affiliated with a hospital to maintain Medicare payments for the costs of such programs(a)In generalFor purposes of clarifying the methodology for payment under the Medicare program under title XVIII of the Social Security Act to providers for the costs of nursing and allied health education activities for cost reporting periods beginning on or after the date of the enactment of this Act, the Secretary of Health and Human Services shall apply section 413.85 of title 42, Code of Regulations—(1)by treating a provider as meeting all of the requirements described in paragraph (f)(1) of such section if the provider or a wholly owned subsidiary educational institution of such provider singly or collectively meets all of such requirements;(2)in the case of a provider that would meet the requirements of paragraph (g)(3) of such section, with respect to a nursing or allied health education program, except that the transfer described in such paragraph of such a program to a wholly owned subsidiary educational institution in order to meet accreditation standards occurred after October 1, 2003, by treating such provider as meeting the requirements of such paragraph (and eligible for payments under such paragraph) with respect to such program;(3)in the case of a provider or wholly owned subsidiary educational institution of such provider that has been in continuous operation since October 1, 2003, by treating such provider, beginning as of such date with respect to such program, as described in paragraphs (1) and (2) of this subsection; and(4)by defining the term wholly owned subsidiary educational institution, as referenced in such section, as such term is defined under subsection (b).(b)DefinitionsFor purposes of this section:(1)ProviderThe term provider has the meaning given such term in section 400.202 of title 42, Code of Federal Regulations.(2)Wholly owned subsidiary educational institutionThe term wholly owned subsidiary educational institution means, with respect to a provider, an educational institution that—(A)is organized as a legal entity distinct from the provider;(B)has the provider as its sole owner or sole member; and(C)is organized in the same State in which the provider is organized or registered to do business.